Case 19-40481-JDP        Doc 92   Filed 08/07/19 Entered 08/07/19 16:30:05      Desc Main
                                  Document     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF IDAHO

In re:
                                                 Case No. 19-40481-JDP
RYAN HINTON, INC.                                Chapter 11

               Debtor.



           ORDER GRANTING APPLICATION TO EMPLOY ACCOUNTANT

         The Application to Employ Accountant, Mark Brady at Cooper Norman CPAs &

Business Advisors, filed by Debtor in Possession on June 18, 2019, (Docket No. 40) having

come before the Court; the Court having reviewed the Application, no objection to the

Application having been filed, and good cause appearing therefore;

         IT IS HEREBY ORDERED AND THIS DOES ORDER that the Application is

GRANTED, consistent with the terms outlined in the Application to Employ Accountant with

Mark Brady at Cooper Norman’s employment effective as June 18, 2019 provided, however,

entry of this order does not constitute approval of the proposed hourly rates for the

accountants, and any and all compensation and expenses to be paid to the accountants shall

require a detailed application, notice and a hearing, and approval by the Court, all per 11

USC § 330. // end of text //

         DATED: August 7, 2019




                                                   _________________________
                                                   Jim D. Pappas
                                                   U.S. Bankruptcy Court Judge
